Citation Nr: 1145284	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO. 07-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for limitation of motion due to degenerative disease of the cervical spine, status post C5-6 anterior cervical discectomy and fusion (referred to below as cervical spine disability) for the period  from December 14, 2004, to August 2, 2005, and November 1, 2005, to October 17, 2010.

2. Entitlement to a rating in excess of 30 percent for limitation of motion due to cervical spine disability for the period from October 18, 2010, forward.

3. Entitlement to a separate rating in excess of 10 percent for neurological impairment associated with cervical spine disability, currently characterized as neurologic deficit of the left upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to October 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating determination in November 2005, as confirmed and continued in April 2006 after receipt of new and material evidence, by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The increased rating claim on appeal has been separated into three issues, as reflected on the title page of this decision, in order to facilitate efficient adjudication of the matters within the Board's jurisdiction.

In August 2005 the Veteran submitted a claim for a temporary total rating for cervical spine disability based on a period of convalescence after surgery for service-connected disability, and for an increased rating for cervical spine disability. She indicated that her cervical spine disability had become worse and that she put off surgery until August 2005 so that she could pay her bills prior to her projected period of convalescence.

In November 2005 the RO granted the claim for a temporary total rating, for the period from August 3, 2005, to October 31, 2005.

In rating decisions dated in November 2005, and in April 2006 after receipt of new and material evidence in the form of a December 2005 VA examination report, the RO denied the Veteran's claim for a rating in excess of 10 percent for cervical spine disability. See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim). The Veteran submitted a timely notice of disagreement with these determinations in May 2006. In a December 2006 statement of the case the RO granted an increased rating of 20 percent, effective from December 14, 2004, to August 2, 2005, and from November 1, 2005, forward, based on limitation of motion of the cervical spine. A timely substantive appeal was received from the Veteran in January 2007. See 38 U.S.C.A. § 7105.

In July 2011 the Appeals Management Center (AMC) in Washington, D.C., increased the assigned rating based on limitation of motion due to cervical spine disability from 20 percent to 30 percent, effective from October 18, 2010. The Veteran has continued her appeal for a still-higher rating. See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony at an April 2010 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This case was the subject of a Board remand dated in May 2010. The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board's remand directives of May 2010 have not been completed, and the matter must again be remanded. Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). 

If cervical spine intervertebral disc syndrome is rated based on other than incapacitating episodes, separate ratings are to be assigned for associated limitations of range of motion and neurological disability. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. VA treatment records in July 2010 indicate that the Veteran complained of cervical pain with neck movement, with the pain radiating down both arms, left greater than right, and causing numbness and tingling of the hands and all digits bilaterally. 

Currently the Veteran is rated for neurological disability of the left upper extremity, but not the right upper extremity, associated with his cervical spine disability. An October 2010 VA examination report does not include examination of the right upper extremity. Also, the examination report briefly discusses neurological symptoms of the left upper extremity, but does not provide sufficient information to determine whether the neurological disability is mild, moderate or severe, as was requested in the examination instructions of the Board's May 2010 remand of the this matter. Corrective action must be undertaken, for the purpose of complying with the Board's remand instructions and to provide sufficient information to rate the neurological aspects of the Veteran's cervical spine disability. See 38 C.F.R. § 4.2 (interpretation of examination reports-corrective action); Stegall. 
 
Additionally, as noted by the Veteran's representative, records of VA treatment in May 2011 and June 2011 describe a worsening of the Veteran's symptoms of weakness and numbness of the upper extremities. These records also reflect attempts at scheduling her for EMG studies of the upper extremities as part of her treatment for cervical spine disability. Any additional relevant records of VA treatment must be sought. See 38 U.S.C.A. § 5103A(a)-(c). Further, a new VA examination is required in light of the indicated worsening of the Veteran's symptoms. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated her cervical spine disability during the period from May 2010 forward, to include any VA reports of EMG testing, if such testing has been conducted. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any relevant identified records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include all relevant records of VA treatment from May 2010 forward, to include any VA reports of EMG testing, if such testing has been conducted. 

(c) The Veteran must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to them RO/AMC.
  
2. Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination to determine the current severity of her service-connected cervical spine disability.
 
The following considerations will govern the examination:

(a) The RO/AMC must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. If an examiner indicates that an EMG is necessary to provide the requested findings, such an EMG study must be scheduled.

(c) The examiner must perform full range of motion studies of the cervical spine and comment on the functional limitations of the service-connected cervical spine disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination. 

(d) The range of motion findings must be sufficient for the Board to determine whether the Veteran has unfavorable ankylosis of the entire cervical spine.

(e) The examiner must describe all neurological impairment associated with the Veteran's cervical spine disability.

(f) The examiner must indicate whether the Veteran has neurological impairment of the left upper extremity due to cervical spine disability. If so, the information provided must be sufficient to determine the nerve distribution affected and whether the level of disability is severe, moderate, or mild. 

(g) The examiner must indicate whether the Veteran has neurological impairment of the right upper extremity due to cervical spine disability. If so, the information provided must be sufficient to determine the nerve distribution affected and whether the level of disability is severe, moderate, or mild. 

(h) The examiner must take a history from the Veteran and review the medical records of treatment and determine whether the Veteran has experienced, as a result of intervertebral disc syndrome of the cervical spine, periods of acute signs and symptoms that require bed rest as prescribed by a physician and treatment by a physician. If the Veteran has experienced such episodes, the examiner must state the total duration of these episodes, in weeks, over the past year.

(i) The examiner must describe the impact of the Veteran's cervical spine disability on her activities of daily living, her ordinary activities of daily life, and her social and occupational functioning.

(j) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Readjudicate the issues on appeal. 

(a) Readjudication must include consideration of whether a separate rating in excess of 10 percent for neurological disability of the left upper extremity is warranted. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

(b) Readjudication must include consideration of whether a separate rating for neurological disability of the right upper extremity is warranted. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

(c) Readjudication must include consideration of whether a rating for incapacitating episodes due to intervertebral disc syndrome is warranted. See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

(d) If any benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


